406 Pa. 337 (1962)
Commonwealth
v.
Schren, Appellant.
Supreme Court of Pennsylvania.
Argued January 5, 1962.
March 13, 1962.
*338 Before BELL, C.J., MUSMANNO, COHEN, EAGEN and O'BRIEN, JJ.
Josephine H. Klein, with her Alfred I. Ginsburg, for appellant.
Arlen Specter, Assistant District Attorney, with him Louis F. McCabe, Assistant District Attorney, Paul M. Chalfin, First Assistant District Attorney, and James C. Crumlish, Jr., District Attorney, for Commonwealth, appellee.
OPINION PER CURIAM, March 13, 1962:
The verdict and judgment of sentence are affirmed on the opinion of Judge GLEESON of the Court of Quarter Sessions of Philadelphia County.
Mr. Justice BENJAMIN R. JONES took no part in the consideration or decision of this case.